Citation Nr: 1731616	
Decision Date: 08/07/17    Archive Date: 08/16/17

DOCKET NO.  16-56 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for Parkinson's disease.

2. Entitlement to service connection for ischemic heart disease.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael J. O'Connor, Associate Counsel 





INTRODUCTION

The Veteran served on active duty in the Army from March 11, 1959 to January 17, 1961, from March 18, 1961 to April 4, 1966, and from September 7, 1967 to July 31, 1974, and in the Air Force from August 30, 1971 to July 31, 1974. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2014, May 2014 and January 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama (Agency of Original Jurisdiction (AOJ)), which denied the benefits sought on appeal.

The Veteran had requested a personal hearing before the Board. However, subsequent to a pre-hearing teleconference, the Veteran indicated that he would waive his hearing request if certain actions were taken in his case in a letter dated August 3, 2017. Given the nature of the Board's decision herein complying with the requested actions, his hearing request is deemed withdrawn. 38 C.F.R. § 20.704(e). Appeals must be considered in docket number order, but may be advanced if good or sufficient cause is shown. 38 U.S.C.A. § 7107; 38 C.F.R. § 20.900(c). At the prehearing conference, good or sufficient cause was shown and thus the motion to advance the appeal on the Board's docket is granted.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016). 38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for IHD is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1. The Veteran served as a jet engine repair mechanic, a training Non-Commissioned Officer (NCO), and Non-Commissioned Officer in Charge (NCOIC) of the Propulsion Branch at U-Tapao airfield base in Thailand during the period from November 1970 to December 1971. 

2. The Veteran's military duties placed him at the perimeters of U-Tapao airfield base and, thus, he is presumed to have been exposed to herbicides.

3. The Veteran has been diagnosed with Parkinson's Disease which is deemed a disease presumptively due to herbicide exposure.


CONCLUSION OF LAW

The Veteran's Parkinson's Disease may be presumed (herbicide) to have been incurred in wartime service. 38 U.S.C.A. §§ 1101, 1116 (West 2014); 38°C.F.R. §§°3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks to establish his entitlement to service connection for Parkinson's disease. The claims folder reflects a current diagnosis of Parkinson's disease, which may be service-connected on a presumptive basis if herbicide exposure is established.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.309(e).

Here, the Veteran alleges herbicide exposure while stationed at U-Tapao airfield base in Thailand during the period from November 1970 to December 1971. VA's Compensation Service has acknowledged exposure to tactical herbicides, such as Agent Orange, on a direct, occupational, or facts found basis for veterans with duty on military base perimeters in Thailand during the Vietnam era. See M21-1, Part IV, Subpart ii, Chapter 1, Section H, Topic 5. VA has determined that there was significant use of herbicides on the fenced-in perimeters of military bases in Thailand for the purpose of eliminating vegetation and ground cover for base security purposes as evidenced in a declassified Vietnam era Department of Defense (DoD) document titled, "Project CHECO Southeast Asia Report: Base Defense in Thailand." Id. Special consideration of herbicide exposure on a facts-found or direct basis should be extended to those Veterans whose duties placed them on or near the perimeters of Thailand military bases. Id. This allows for presumptive service connection of the diseases associated with herbicide exposure. Id. 

VA's Adjudication Procedure M21-1, Part IV, Subpart ii, Chapter 1, Section H, Topic 5, directs, in pertinent part, that if a veteran served in the U.S. Air Force during the Vietnam Era at one of the specified Royal Thai Air Force Bases (RTAFBs), including U-Tapao, as an Air Force security policeman, a security patrol dog handler, a member of the security police squadron, or in a capacity that otherwise placed them near the air base perimeter as shown by the evidence of record, to include daily work duties, performance evaluation reports or other credible evidence, then herbicide exposure is to be conceded.

Service personnel records reveal that the Veteran served in the Air Force. He was stationed at the U-Tapao airfield in Thailand, during the period from November 1970 to December 1971. He served in the capacity of a jet engine repair mechanic, and as a training Non-Commissioned Officer (NCO), and Non-Commissioned Officer in Charge (NCOIC) of an Air Fprce Field Maintenance Squadron. His duties included supervising other personnel, driving maintenance vehicles, ordering and receiving supplies, maintaining engines for bomber aircraft, and conducting training on the base. His performance evaluations noted that the Veteran also did other duties as needed.

In statements, the Veteran has stated that while serving at the U-Tapao airbase he worked on the flight line and repaired planes' jet engines. He explained that he lived within sight of the perimeter, had emergency training drills at the perimeter, and routinely crossed the perimeter. See November 2016 statement. The Veteran also provided photographs of his service at U-Tapao, including photographs of the proximity of his barracks to the perimeter, an exercise conducted near the perimeter fence, as well as a photograph of him at the perimeter fence.  The Board finds the Veteran's statements, testimony, and photographs credible as they are consistent with the circumstances of his service. See 38 U.S.C.A. § 1154(a). First, the Veteran's military occupational specialty and position as a training NCO required routine travel and training near the perimeter of the air base. Second, the CHECO Report notes heavy use of herbicides at the perimeter of the base. That report is highly probative as it is an official record, generated with a specific view towards describing military bases in Thailand during the Vietnam Era.

Thus, the Board finds that the Veteran's military duties placed him at the perimeters of U-Tapao airfield base and, thus, he is presumed to have been exposed to herbicides. The medical evidence of record confirms that the Veteran has Parkinson's Disease which is presumed associated with exposure to certain herbicide agents. 38 C.F.R. §§ 3.307(a), 3.309(e). Accordingly after resolving any reasonable doubt in the Veteran's favor, the claim of service connection for Parkinson's disease is granted. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.



ORDER

Service connection for Parkinson's disease is granted.


REMAND

The Veteran has requested additional time to develop the record pertaining to his service connection claim for IHD.  Thus, this claim is remanded to accommodate the Veteran's request and to update pertinent treatment records.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Advise the Veteran that a current diagnosis of coronary artery disease/ischemic heart disease is necessary to substantiate his service connection claim for IHD.

2. Associate with the claims folder records of the Veteran's VA treatment since October 2016.

3. Thereafter, readjudicate the claim. if any benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and an appropriate period of time to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


